UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-5896 DWS Target Fund (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 1/31/2011 ITEM 1. REPORT TO STOCKHOLDERS JANUARY 31, 2011 Semiannual Report to Shareholders DWS Target 2012 Fund Contents 3 Performance Summary 5 Information About Your Fund's Expenses 7 Portfolio Summary 8 Investment Portfolio 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 20 Investment Management Agreement Approval 24 Summary of Management Fee Evaluation by Independent Fee Consultant 28 Account Management Resources 29 Privacy Statement This report must be preceded by a prospectus. The prospectus contains the fund's objectives, risks, charges and expenses, and other important information about the fund. Although allocation among different asset categories generally limits risk, the investment advisor may favor an asset category that underperforms other assets or markets as a whole. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Because ETFs trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary January 31, 2011 Average Annual Total Returns as of 1/31/11 6-Month‡ 1-Year 3-Year 5-Year 10-Year Unadjusted for Sales Charge 3.58% 4.65% 0.89% 2.92% 2.45% Adjusted for the Maximum Sales Charge (max 5.00% load) –1.60% –0.58% –0.82% 1.87% 1.93% Barclays Capital US Treasury Index† –0.69% 4.20% 4.22% 5.52% 5.33% S&P 500® Index†† 17.93% 22.19% –0.05% 2.24% 1.30% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratio of the Fund, as stated in the fee table of the prospectus dated December 1, 2010 is 1.10%, and may differ from the expense ratio disclosed in the Financial Highlights table in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Net Asset Value and Distribution Information Net Asset Value: 1/31/11 $ 7/31/10 $ Distribution Information: Six Months as of 1/31/11: Income Dividends $ Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) ■ DWS Target 2012 Fund ■ Barclays Capital US Treasury Index† ■ S&P 500 Index†† Yearly periods ended January 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.0%. This results in a net initial investment of $9,500. The growth of $10,000 is cumulative. †The Barclays Capital US Treasury Index is an unmanaged index reflecting the performance of all public obligations and does not focus on one particular segment of the Treasury market. †† The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Lipper Rankings — Mixed-Asset Target 2015 Funds Category as of 1/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) 1-Year of 98 3-Year 47 of 86 55 5-Year 16 of 38 42 10-Year 3 of 8 34 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (August 1, 2010 to January 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. If these transaction costs had been included, your costs would have been higher. Expenses and Value of a $1,000 Investment for the six months ended January 31, 2011 Actual Fund Return Beginning Account Value 8/1/10 $ Ending Account Value 1/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Beginning Account Value 8/1/10 $ Ending Account Value 1/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratio DWS Target 2012 Fund 1.13% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 1/31/11 7/31/10 Government & Agency Obligations 75% 78% Exchange-Traded Funds — Equity 24% 20% Cash Equivalents 1% 2% 100% 100% Asset allocation is subject to change. For more complete details about the Fund's investment portfolio, see page 8. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. This form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of January 31, 2011 (Unaudited) Principal Amount ($) Value ($) Government & Agency Obligation 75.7% US Treasury Obligation US Treasury STRIPS, 5.309%*, 2/15/2012 (a) (Cost $26,496,941) Shares Value ($) Exchange-Traded Funds 24.1% iShares S&P 500 Index Fund SPDR S&P rust Total Exchange-Traded Funds (Cost $7,773,475) Securities Lending Collateral 46.9% Daily Assets Fund Institutional, 0.25% (b) (c) (Cost $17,289,000) Cash Equivalents 0.5% Central Cash Management Fund, 0.18% (b) (Cost $174,112) % of Net Assets Value ($) Total Investment Portfolio (Cost $51,733,528)† Other Assets and Liabilities, Net ) ) Net Assets * Annualized yield at time of purchase; not a coupon rate. †The cost for federal income tax purposes was $51,734,461. At January 31, 2011, net unrealized appreciation for all securities based on tax cost was $2,509,226. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $2,510,159 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $933. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at January 31, 2011 amounted to $16,942,744, which is 46.0% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. SPDR: Standard & Poor's Depositary Receipt STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Government & Agency Obligations $
